Exhibit 10.1

OMNIBUS AMENDMENT NO. 2

[AMENDMENT NO. 2 TO AMENDED AND RESTATED RECEIVABLES SALE

AGREEMENT AND AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT]

THIS OMNIBUS AMENDMENT NO. 2 is entered into as of May 18, 2007 by and among:

(a) Yellow Transportation, Inc., an Indiana corporation, Roadway Express, Inc.,
a Delaware corporation, USF Reddaway Inc., an Oregon corporation, and USF
Holland Inc., a Michigan corporation (each of the foregoing, an “Originator” and
collectively, the “Originators”),

(b) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller”),

(c) JPMorgan Chase Bank, N.A., SunTrust Bank, Wachovia Bank, National
Association, and ABN AMRO Bank, N.V. (each of the foregoing a “Committed
Purchaser”),

(d) Falcon Asset Securitization Company LLC (f/k/a Falcon Asset Securitization
Corporation), Three Pillars Funding LLC, Variable Funding Capital Company LLC
(as assignee of Blue Ridge Asset Funding Corporation), and Amsterdam Funding
Corporation (each of the foregoing, a “Conduit”),

(e) YRC Assurance Co. Ltd., an exempted company incorporated with limited
liability under the laws of Bermuda formerly known as USF Assurance Co. Ltd.,
individually and as agent for itself (in such latter capacity, a “Co-Agent”),

(f) Wachovia Bank, National Association, as letter of credit issuer (the “LC
Issuer”);

(g) SunTrust Capital Markets, Inc., Wachovia Bank, National Association, ABN
AMRO Bank, N.A., and JPMorgan Chase Bank, N.A., as “Co-Agents,” and

(h) JPMorgan Chase Bank, N.A., as administrative agent for the Groups (together
with its successors in such capacity, the “Administrative Agent” and together
with the Co-Agents, the “Agents”),

with respect to (i) that certain Amended and Restated Receivables Sale
Agreement, dated as of May 24, 2005, by and among the Originators and the Seller
(as heretofore amended, the “Existing RSA”), and (ii) that certain Second
Amended and Restated Receivables Purchase Agreement, dated as of May 24, 2005,
among the parties hereto other than the Originators (as heretofore amended, the
“Existing RPA” and, together with the Existing RSA, the “Existing Agreements”).



--------------------------------------------------------------------------------

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Existing Agreements.

2. Amendments.

2.1 All references in the Existing Agreements to “Falcon Asset Securitization
Corporation” are hereby replaced with “Falcon Asset Securitization Company LLC”.

2.2 Section 1.11 of the Existing RPA is hereby amended and restated in its
entirety to read as follows:

Section 1.11. Grant of Security Interest.

(a) The Seller hereby grants to the Administrative Agent for the ratable benefit
of the Purchasers and the LC Issuer, a security interest in all of its right,
title and interest, now owned or hereafter acquired, in the Receivables, the
Related Security, each Collection Account, the Collections and proceeds thereof
to secure payment of the Aggregate Unpaids, including its indemnity obligations
under Article VIII and all other obligations owed hereunder to the Agents and
the Purchasers. After a Servicer Default, the Administrative Agent, on behalf of
the Purchasers and the LC Issuer, shall have, in addition to the rights and
remedies it may have under this Agreement, all other rights and remedies
provided to a secured creditor after default under the UCC and other applicable
law, which rights and remedies shall be cumulative.

(b) Notwithstanding the foregoing, the Agents, the Purchasers and the LC Issuer
hereby consent to the Seller’s declaration and payment to YRC Worldwide Inc. of
dividends of Receivables as to which the Obligor thereof has taken any action,
or suffered any event to occur, of the type described in Section 7.1(c) as if
references to the Seller therein refer to such Obligor (each, a “Bankrupt
Receivable”) free and clear of any Adverse Claim of the Agents, the Purchasers
or the LC Issuer, provided that (i) no Servicer Default or Potential Servicer
Default exists and is continuing as of the date on which such dividend is
declared or made or will result from the making of such dividend; (ii) the
Seller gives the Agents not less than 3 Business Days’ prior written notice of
its intention to declare such a dividend which identifies the applicable Obligor
by name and the then current outstanding balance of the Bankrupt Receivables to
be distributed; (iii) prior to accepting any dividend of a Bankrupt Receivable,
YRC Worldwide Inc. delivers to the Agents a written certificate signed by an
authorized officer certifying that the Obligor on such Bankrupt Receivable
either has been or will be promptly directed to make any payments in respect
thereof to an address or account other than a Collection Account; and
(iv) distribution of a Bankrupt Receivable will not alter its status as a
Defaulted Receivable or

 

2



--------------------------------------------------------------------------------

Delinquent Receivable, as applicable, as of any date prior to or in the month it
is distributed pursuant to this Section 1.11(b).

2.3 The definitions in the Existing RPA of the following terms are hereby
amended and restated in their entirety to read, respectively, as follows:

“Calculation Period” means, for the purposes of any calculation defined herein
which references a “Calculation Period,” (i) during an Asynchronous Accounting
Period, (A) in the case of any amounts used in such calculation derived from or
associated with Receivables originated by Yellow Transportation, Inc. and
Roadway Express, Inc., the calendar month designated in the table below and
(B) in the case of any amounts used in such calculation derived from or
associated with Receivables originated by USF Reddaway Inc. and USF Holland
Inc., the accounting period designated in the table below, it being understood
that “Calculation Period” is a collective term referring to both component
periods as specified in (A) and (B) above and as indicated in the table below
and the phrases “Calculation Period most recently ended” and “as of the last day
of the Calculation Period most recently ended” refer collectively to both
respective component periods or the last day of both respective component
periods (as the case may be) as specified in (A) and (B) above and as indicated
in the table below, or (ii) at all other times, each calendar month:

 

CALCULATION

PERIOD

  

CALENDAR MONTH

  

ACCOUNTING

PERIOD

  

CORRESPONDING DATES

5

   May 2007    4 weeks    4/29/07 to 5/26/07

6

   June 2007    5 weeks    5/27/07 to 6/30/07

7

   July 2007    4 weeks    7/1/07 to 7/28/07

8

   August 2007    4 weeks    7/29/07 to 8/25/07

9

   September 2007    5 weeks    8/26/07 to 9/29/07

10

   October 2007    4 weeks    9/30/07 to 10/27/07

11

   November 2007    4 weeks    10/28/07 to 11/26/07

12

   December 2007    5 weeks    11/27/07 to 12/29/07

1

   January 2008    4 weeks    12/30/07 to 1/26/08

2

   February 2008    4 weeks    1/27/08 to 2/23/08

3

   March 2008    5 weeks    2/24/08 to 3/29/08

4

   April 2008    4 weeks    3/30/08 to 4/26/08

5

   May 2008    4 weeks    4/27/08-5/24/08

“Stated Liquidity Termination Date” means May 16, 2008 (or if such date is not a
Business Day, the next preceding Business Day), as the same may be extended from
time to time in accordance with the terms of Section 1.16.

2.4 Exhibit VIII to the Existing RPA is hereby amended and restated in its
entirety to read as set forth in the Annex A hereto.

3. Representations and Warranties. In order to induce the other parties to enter
into this Amendment, (a) the Seller hereby represents and warrants to the
Agents, the LC Issuer and the Purchasers that after giving effect to the
amendments contained in Section 2 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date

 

3



--------------------------------------------------------------------------------

(as defined in Section 4 below), and (ii) each of the Seller’s representations
and warranties contained in Section 3.1 of the Existing RPA is true and correct
as of the Effective Date, and (b) each of the Originators hereby represents and
warrants to the Seller, the Agents, the LC Issuer and the Purchasers that after
giving effect to the amendments contained in Section 2 above, no event has
occurred and is continuing that will constitute an Event of Default or Potential
Event of Default.

4. Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) when the Administrative Agent has received
counterparts of this Amendment, duly executed by each of the parties hereto.

5. Ratification. Each of the Existing Agreements, as modified hereby, is hereby
ratified, approved and confirmed in all respects.

6. Reference to Agreement. From and after the Effective Date hereof, each
reference in either of the Existing Agreements to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to either of the
Existing Agreements in any and all agreements, instruments, documents, notes,
certificates and other writings of every kind and nature shall be deemed to mean
the Existing RSA or the Existing RPA, as applicable, as modified by this
Amendment.

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment and any related amendments of their respective
Liquidity Agreements.

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

<signature pages follow>

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW TRANSPORTATION, INC.

By:  

/s/ Sheila Taylor

Name:   Sheila Taylor Title:   Vice President, Finance

 

ROADWAY EXPRESS, INC.

By:  

/s/ Terry Gerrond

Name:   Terry Gerrond Title:   Vice President, Tax

 

USF REDDAWAY INC.

By:  

/s/ Fritz Gerding

Name:   Fritz Gerding Title:   Vice President Finance & CFO

 

USF HOLLAND INC. By:  

/s/ Christopher Reehl

Name:   Christopher Reehl Title:   Vice President Finance & CFO

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

/s/ Todd Hacker

Name:   Todd Hacker Title:   President

 

YRC ASSURANCE CO. LTD., AS AN UNCOMMITTED PURCHASER AND AS YRCA AGENT

By:  

/s/ Terry Gerrond

Name:   Terry Gerrond Title:   Vice President, Tax



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, AS A COMMITTED PURCHASER, AS LC ISSUER AND
AS VFCC AGENT

By:  

/s/ Eero H. Maki

Name:   Eero H. Maki Title:   Director

 

VARIABLE FUNDING CAPITAL COMPANY LLC

BY: WACHOVIA CAPITAL MARKETS, LLC, ITS ATTORNEY-IN-FACT By:  

/s/ Douglas R. Wilson, Sr.

Name:   Douglas R. Wilson, Sr. Title:   Director

 

SUNTRUST CAPITAL MARKETS, INC., AS THREE PILLARS AGENT

By:  

/s/ Michael G. Maza

Name:   Michael G. Maza Title:   Managing Director

 

SUNTRUST BANK, AS A COMMITTED PURCHASER

By:  

/s/ John Giegerich

Name:   John Giegerich Title:   Managing Director

 

THREE PILLARS FUNDING LLC

By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

 

ABN AMRO BANK N.V., AS A COMMITTED PURCHASER AND AS AMSTERDAM AGENT

By:  

/s/ Thomas Educate

Name:   Thomas Educate Title:   Senior Vice President

 

6



--------------------------------------------------------------------------------

AMSTERDAM FUNDING CORPORATION By:  

/s/ Jill A. Gordon

Name:   Jill A. Gordon Title:   Vice President

 

JPMORGAN CHASE BANK, N.A., AS A COMMITTED PURCHASER, AS FALCON AGENT AND AS
ADMINISTRATIVE AGENT By:  

/s/ Joseph Esposito

Name:   Joseph Esposito Title:   Vice President

 

FALCON ASSET SECURITIZATION COMPANY LLC BY: JPMORGAN CHASE BANK, N.A., ITS
ATTORNEY-IN-FACT By:  

/s/ Joseph Esposito

Name:   Joseph Esposito Title:   Vice President

 

7